PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
ISKANDER et al.
Application No. 15/739,908
Filed: December 26, 2017
Attorney Docket No.: 5090-0047
For: METHOD FOR GENERATING AN ELECTRONIC CIRCUIT MODELLING SUBSTRATE COUPLING EFFECTS IN AN INTEGRATED CIRCUIT
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 30, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue on or before 
December 28, 2020, as required by the Notice of Allowance and Fee(s) Due, mailed 
September 25, 2020, which set a period for reply of three months.  Accordingly, the date of abandonment of this application is December 29, 2020. A Notice of Abandonment was mailed January 12, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form the Issue Fee Transmittal with payment of the issue fee of $1000.00, (2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.



/Michelle R. Eason/ 
Michelle R. Eason
Lead Paralegal Specialist 
Office of Petitions